Name: Commission Regulation (EEC) No 2419/87 of 7 August 1987 amending Regulation (EEC) No 3024/86 as regards certain detailed implementing rules for preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1986/87 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 87 Official Journal of the European Communities No L 223/7 COMMISSION REGULATION (EEC) No 2419/87 of 7 August 1987 amending Regulation (EEC) No 3024/86 as regards certain detailed implementing rules for preventive distillation as provided for in Article 38 of Regulation (EEC) No 822/87 for the 1986/87 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of , 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 38 (5) thereof, Whereas Commission Regulation (EEC) No 3024/86 (3), as last amended by Regulation (EEC) No 396/87 (4), laid down, as regards preventive distillation of table wines from the 1986/87 wine year, certain limits for the proces ­ sing of such wines, into fortified wines and the distillation of the product obtained ; whereas, for certain technical reasons, a number of distilleries have been unable to keep up with demand and are unable to comply with the time limit laid down ; whereas these time limits should be extended to enable the measure to achieve its objective ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3024/86 is hereby replaced as follows : 1 . In Article 10 (3), '31 August 1987' is replaced by '30 September 1987'. 2. In the first subparagraph of Article 10 (6), '30 November 1987' is replaced by '31 December 1987' and, in the second subparagraph, '31 December 1988 ' is replaced by '31 January 1989'. 3 . In Article 11 (4), '30 September 1987' is replaced by '31 October 1987'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 26. (3) OJ No L 281 , 2 . 10 . 1986, p. 8 . 4) OJ No L 40, 10 . 2 . 1987, p. 13 .